Case 1:14-cV-00913-LTS-OTW Document 126 Filed 04/15/19 Page 1 of 1

I-'ERBl-:R CHAN ESSNER & COLLER, LL.F’

ONE GRAND CENTRAL PL_Acl-:
SulTE 2050
NEW Yom<, NEW Yom< lO|€>B

TEL:(212)944-2200
FAX: (212}944-7630

e-mail: chan@ferberchan.com

April 15, 2019
VIA ECF

Hon. Ona T. Wang

United States Magistrate Judge
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: Sadis & Goldberg. LLP v. Baneriee, l4-cV-00913
Dear Magistrate Judge Wang:

Later today or tomorrow morning, my firm is moving pursuant to Local Civil Rule 1.4 to
be relieved as counsel f"or defendantl Accordingly, it might make sense to adjourn the
conference scheduled for 3 P.M. on Wednesday April 17. Defendant has indicated his intention
to oppose our motion and has asked me to request that, if Your l-Ionor determines that the
conference go forward on Wednesday, he be permitted to participate by telephone.

Respectfuliy submitted,

,_”' ""” """" '“""\d

Robert N. Chan

cc. Mr. Banerjee by email

